DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of input signal acquisition unit acquiring a wave …”  “a conversion unit converting a plurality of the input signals …” “a cross-spectrum calculation unit calculating a cross- spectrum …” “a frequency-specific cross-spectrum calculation unit calculating a frequency-specific cross-spectrum …” “an integrated correlation function calculation unit calculating an integrated correlation function …” . In Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/476,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the instant claims that are presented include analogues steps and units to generate similar correlations based on frequency domain signals and related cross-spectrum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility launder 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).

Claim 1 (exemplary) recites a correlation function generation device.
 The claim is directed to an apparatus, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites a method that comprises the limitations of: 
a plurality of input signal acquisition unit acquiring a wave generated by a wave source as an input signal; 
a conversion unit converting a plurality of the input signals acquired by the input signal acquisition unit into a plurality of frequency-domain signals; 
a cross-spectrum calculation unit calculating a cross- spectrum, based on the frequency-domain signals.
a frequency-specific cross-spectrum calculation unit calculating a frequency-specific cross-spectrum, based on the cross-spectrum 
an integrated correlation function calculation unit calculating an integrated correlation function, based on the frequency-specific cross-spectrum
The claimed apparatus simply describes a correlation function generation based on a plurality of input signals, by performing frequency transformation, calculation of cross-spectrum, variance, and correlation function based on the cross-spectrum and the variance. These limitations set forth a judicial exception, because this is simply the organization and comparison of data which can be performed with pen and paper and is an idea of itself. These limitations, as drafted, are an apparatus that, under its broadest reasonable interpretation, covers performance of the limitations that falls within the enumerated group of “mathematical concepts/ mathematical calculations” in the 2019 PEG. 
Next, the claim is analyzed to determine if it is integrated into a practical application. This judicial exception is not integrated into a practical application because there’s no limitation on 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the judicial exception is not integrated into a practical application because there’s no limitation on specific computer elements utilized for practical application. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 7 and 8.  Furthermore, the dependent claims 2-6, and 9 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-9 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 
Regarding claim 8, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble of the claim recites “A correlation function generation program which causes a computer to execute”, this is a program per se, a mere program without any computer readable storage medium to execute the program does not fall within at least one of the four categories of patent eligible subject (process, machine, manufacture, or composition of matter). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tachioka (JP 2012149906 A, all citations provided from machine translation attached) in view of Aoki (US 20100266004 A1) and Fukushi (JP 2011033717 A, all citations provided from machine translation attached).

Regarding claim 1, Tachioka teaches a plurality of input signal acquisition unit (microphones) acquiring a wave generated by a wave source (sound source) as an input signal. (Page.2, paragraph 5)



Tachioka also teaches an integrated correlation function calculation unit (3) calculating an integrated correlation function, based on the frequency-specific cross-spectrum. (Page.2, paragraphs 6-8, Claim 8) 

Tachioka does not explicitly teach a cross-spectrum calculation unit calculating a cross- spectrum, based on the frequency-domain signals.

Aoki teaches a cross-spectrum calculation unit (20) calculating a cross-spectrum, based on the frequency-domain signals. (Paragraphs 35, 92, Claims 1-2)

Tachioka does not explicitly teach a frequency-specific cross-spectrum calculation unit calculating a frequency-specific cross-spectrum, based on the cross-spectrum.

Fukushi teaches a frequency-specific cross-spectrum calculation unit (12) calculating a frequency-specific cross-spectrum, based on the cross-spectrum. (Abstract, Page.3, paragraphs 6-8, Page.5, paragraph 1, Page.4, paragraphs 9-10, Page.6, paragraphs 3-4, Fig.5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate a frequency-specific cross-spectrum calculation unit calculating a frequency-specific cross-spectrum, based on the cross-spectrum as taught by Fukushi in order to accurately detect a speech component by suppressing a noise component of an acoustic signal and further modify Tachioka to incorporate a cross-spectrum 

Regarding claim 2, Tachioka teaches an integrated correlation function generation unit (3) integrating the frequency-specific correlation function and generating one integrated correlation function (CSP). (Page.2, paragraphs 6-8, Claim 8)

Tachioka does not explicitly teach a frequency-specific correlation function generation unit generating a frequency-specific correlation function by inversely converting the frequency-specific cross-spectrum.

Fukushi teaches a frequency-specific correlation function generation unit (12) generating a frequency-specific correlation function by inversely converting the frequency-specific cross-spectrum. (Abstract, Page.3, paragraphs 6-9, Page.5, paragraph 1, Page.4, paragraphs 9-10, Page.6, paragraphs 3-4, Fig.5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate a frequency-specific correlation function generation unit generating a frequency-specific correlation function by inversely converting the frequency-specific cross-spectrum in order to accurately detect a speech component by suppressing a noise component of an acoustic signal. 

Regarding claim 3, Tachioka does not explicitly teach an integrated cross-spectrum generation unit integrating the frequency-specific cross-spectrum and generating an integrated cross-spectrum and an integrated correlation function generation unit generating an integrated correlation function by inversely converting the integrated cross-spectrum. 

Aoki teaches an integrated cross-spectrum generation unit integrating the frequency-specific cross-spectrum and generating an integrated cross-spectrum. (Paragraph 70, Expression 16)

Aoki also teaches an integrated correlation function generation unit generating an integrated correlation function by inversely converting the integrated cross-spectrum. (Paragraph 71, Expression 17)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate an integrated cross-spectrum generation unit integrating the frequency-specific cross-spectrum and generating an integrated cross-spectrum and an integrated correlation function generation unit generating an integrated correlation function by inversely converting the integrated cross-spectrum in order to calculate a phase offset and time difference (errors). 

Regarding claim 4, Tachioka does not explicitly teach wherein the frequency-specific cross-spectrum calculation unit includes a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum, and the frequency-specific cross-spectrum calculation unit determines the frequency- specific basic cross-spectrum as the frequency-specific cross-spectrum.

Aoki teaches wherein the frequency-specific cross-spectrum calculation unit (60) includes a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum, and the frequency-specific cross-

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the frequency-specific cross-spectrum calculation unit includes a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum, and the frequency-specific cross-spectrum calculation unit determines the frequency- specific basic cross-spectrum as the frequency-specific cross-spectrum in order to calculate a phase offset and time difference (errors).

Regarding claim 7, Tachioka teaches acquiring a wave generated by a wave source as an input signal. (Page.2, paragraph 5)

Tachioka also teaches converting a plurality of the input signals acquired in the input signal acquisition unit into a plurality of frequency-domain signals. (Page.2, paragraph 8)

Tachioka also teaches calculating an integrated correlation function, based on the frequency-specific cross-spectrum. (Page.2, paragraphs 6-8, Claim 8) 

Tachioka does not explicitly teach calculating a cross-spectrum, based on the frequency-domain signals.

Aoki teaches calculating a cross-spectrum, based on the frequency-domain signals. (Paragraphs 35, 92, Claims 1-2)



Fukushi teaches calculating a frequency-specific cross-spectrum, based on the cross-spectrum. (Abstract, Page.3, paragraphs 6-8, Page.5, paragraph 1, Page.4, paragraphs 9-10, Page.6, paragraphs 3-4, Fig.5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate calculating a frequency-specific cross-spectrum, based on the cross-spectrum as taught by Fukushi in order to accurately detect a speech component by suppressing a noise component of an acoustic signal and further modify Tachioka to incorporate calculating a cross- spectrum, based on the frequency-domain signals as taught by Aoki in order to limit the distortion in the reconstructed signal.

Regarding claim 8, the claim disclose substantially the same limitations, as claim 7. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 8 is rejected for the same rational over the prior art cited in claim 7.  

Regarding claim 9, Tachioka does not explicitly teach an estimated direction information generation means for generating estimated direction information of a wave source, based on an integrated correlation function.

Aoki teaches an estimated direction information generation means for generating estimated direction information of a wave source, based on an integrated correlation function. (Paragraph 4)
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tachioka in view of Aoki and Fukushi as applied to claim 1 and in further view of Nichols (US 20070168341 A1).

Regarding claim 5, Tachioka does not explicitly teach wherein the frequency-specific cross-spectrum calculation unit includes: a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum; a kernel function storage unit storing a kernel function spectrum; and 4Docket No. J-18-0231a multiplication unit multiplying the frequency-specific basic cross-spectrum and the kernel function spectrum, and determining the frequency- specific cross-spectrum.

Aoki teaches wherein the frequency-specific cross-spectrum calculation unit (60) includes: a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum. (Paragraphs 70-71, Expressions 16-17)
Aoki also teaches a multiplication unit multiplying the frequency-specific basic cross-spectrum and a function spectrum, and determining the frequency- specific cross-spectrum. (Paragraphs 60-63, Expressions 13-15)



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the frequency-specific cross-spectrum calculation unit includes: a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum; and 4Docket No. J-18-0231a multiplication unit multiplying the frequency-specific basic cross-spectrum and a function spectrum, and determining the frequency- specific cross-spectrum as taught by Aoki in order to calculate a phase offset and time difference (errors) and further modify Tachioka to incorporate a kernel function storage unit storing a kernel function spectrum as taught by Nichols in order to estimate the time-delayed mutual information metric and/or the time-delayed transfer entropy metric.

Regarding claim 6, Tachioka does not explicitly teach wherein the frequency-specific cross-spectrum calculation unit includes: a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum; a kernel function spectrum calculation unit calculating a kernel function spectrum, based on the cross-spectrum; and a multiplication unit multiplying the frequency-specific basic cross-spectrum and the kernel function spectrum, and determining the frequency- specific cross-spectrum.

Aoki teaches wherein the frequency-specific cross-spectrum calculation unit (60) includes: a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum. (Paragraphs 70-71, Expressions 16-17)


Nichols teaches a kernel function spectrum calculation unit calculating a kernel function spectrum, based on the cross-spectrum. (Paragraphs 29-31)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Tachioka to incorporate wherein the frequency-specific cross-spectrum calculation unit includes: a frequency-specific basic cross-spectrum calculation unit calculating a frequency-specific basic cross-spectrum, based on the cross- spectrum; and 4Docket No. J-18-0231a multiplication unit multiplying the frequency-specific basic cross-spectrum and a function spectrum, and determining the frequency- specific cross-spectrum as taught by Aoki in order to calculate a phase offset and time difference (errors) and further modify Tachioka to incorporate a kernel function spectrum calculation unit calculating a kernel function spectrum, based on the cross-spectrum as taught by Nichols in order to estimate the time-delayed mutual information metric and/or the time-delayed transfer entropy metric.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645